Citation Nr: 0327253	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left knee synovitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected left knee synovitis.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

A review of the veteran's claims file reveals that his claim 
on appeal was certified to the Board in November 2002.  In 
August 2003, prior to the Board's adjudication of his claim, 
VA received from the veteran a second VA Form 9, Appeal to 
Board of Veterans' Appeals, in which he indicated that he 
wanted to testify at a Board hearing before a Veterans Law 
Judge sitting at the local VA office.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




